Per Curiam.

The Municipal Court was bound by the order of the Rent Commission which duly ordered and adjusted maximum rent of the tenant’s apartment by reason of a subtenancy therein of tenant’s cousin (David Holding Corp. v. Held, 105 N. Y. S. 2d 27; 83 Ridge St. Corp. v. Schnitzer, 199 Misc. 826; Pontello v. O’Shea, 200 Misc. 417). Moreover, section 55 of the State Rent and Eviction Regulations specifies the persons who stand in the relationship of ‘ ‘ immediate family ’ ’. A cousin is not within the contemplation of this section.
The final order should be modified to the extent of granting landlord judgment for the additional sum of $21, and as modified affirmed, with $25 costs.
Concur — • Hoestadter, J. P., Hecht and Tilzer, JJ.
Pinal order modified, etc.